DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims

The amendments to claims 1, 8 and 15 have been accepted.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In light of the Applicant’s amendments and remarks, the previously relied upon prior art to Jeon e al. (EP 3067883 A1) and Patti et al. (US 2018/0233119) no longer teach or suggest all the limitations of the present claims. 
As recited by the Applicant, the combination of Jeon and Patti does not teach or suggest musical data being captured by a music controller device via an on-device microphone and sent to a server in response to the capture, as now recited in the independent claims. Jeon is silent regarding an on-device microphone. 
Jeon describes a first electronic device that attaches or couples to a stringed instrument (see paragraph [0030]); the first electronic device comprising a number of sensors (see FIG. 4).
The sensors of Jeon are used to enable the electronic device to detect playing data generated from the user playing the string instrument (see paragraph [0030]). However, the sensors do so by sensing motion of the stringed instrument (see paragraph [0046]). The sensors do not include an on-device microphone for the capture musical data, as now claimed. While Jeon also provides an audio module (see FIG. 4), the audio module is merely used to output audio based on the sensed vibrations. The audio module also does not include an on-device microphone. Therefore, Jeon fails to disclose the music controller device having an on-device microphone and musical data captured by the music controller device via the on-device microphone.
Patti fails to disclose the limitations discussed above, and therefore fails to cure the deficiency of Jeon.
After further search and consideration of the prior art, no references could be found which teach or fairly suggest, alone or in combination, all the claimed elements of the present invention. Therefore, independent claims 1, 8 and 15, and their dependent claims 2-7, 9-14 and 16-20, have been deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        1/4/2022